        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 1 of 31



                  UNITED STATES DISTRICT COURT
                    DISTRICT OF CONNECTICUT
MARC D. BIRNBACH,               :
    Plaintiff,                  :
                                :
    v.                          :       Case No. 3:19-cv-1328 (VLB)
                                :
AMERICARES FOUNDATION INC.,     :       June 29, 2020
    Defendant.                  :


         RULING ON DEFENDANT’S MOTION TO DISMISS, [ECF NO. 13]

      Before the Court is a Motion to Dismiss the Plaintiff Marc D. Birnbach’s

Complaint, [ECF No. 1], pursuant to Federal Rules of Civil Procedure 12(b)(1)

and/or 12(b)(6), brought by Defendant Americares Foundation Inc. (“Americares”

or “Defendant”). [ECF No. 13].

      Specifically, Americares moves to dismiss Counts One and Two of

Plaintiff’s Complaint, sounding in discrimination and hostile work environment

under the Connecticut Fair Employment Practices Act (“CFEPA”), respectively,

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction based upon Plaintiff’s failure to exhaust his administrative remedies

with the Connecticut Commission on Human Rights and Opportunities (“CHRO”).

[ECF No. 14 at 5-8].

      Americares further moves to dismiss Counts Three (alleged discrimination

under the Americans with Disabilities Act (“ADA”)), Four (alleged hostile work

environment under the ADA), Five (state law claim sounding in intentional

infliction of emotional distress), Six (state law claim sounding in negligent

infliction of emotional distress), and Seven (state law claim sounding in breach of
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 2 of 31




the covenant of good faith and fair dealing) under Federal Rule of Civil Procedure

12(b)(6) for failure to state claims upon which relief can be granted. [ECF No. 14

at 8-21].

       For the reasons set forth herein the Americares’ Motion to Dismiss will be

GRANTED-IN-PART.

                             I. STANDARD OF REVIEW

       A.    Fed. R. Civ. P. 12(b)(1)

       “Federal courts are courts of limited jurisdiction . . . .” Gunn v. Minton, 568

U.S. 251, 256 (2013). Subject matter jurisdiction is not waivable, and a lack of

subject matter jurisdiction may be raised at any time, by a party or the court sua

sponte. See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Sebelius v.

Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013) (“Objections to a tribunal’s

jurisdiction can be raised at any time, even by a party that once conceded the

tribunal’s subject-matter jurisdiction over the controversy.”). In circumstances

where a plaintiff lacks Article III standing, a court may not exercise subject matter

jurisdiction. Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck-Medco

Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005). If a court lacks subject

matter jurisdiction, it must dismiss the action. See Fed. R. Civ. P. 12(h)(3).

       A “district court must take all uncontroverted facts in the complaint . . . as

true, and draw all reasonable inferences in favor of the party asserting

jurisdiction.” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239,


                                          2
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 3 of 31




243 (2d Cir. 2014). However, “where jurisdictional facts are placed in dispute, the

court has the power and obligation to decide issues of fact by reference to

evidence outside the pleadings . . . .”       Id.   “In that case, the party asserting

subject matter jurisdiction has the burden of proving by a preponderance of the

evidence that it exists.” Id.

      B.     Fed. R. Civ. P. 12(b)(6)

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the

Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679).    “At the second step, a court should determine whether the

‘wellpleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’”   Id. (quoting Iqbal, 556 U.S. at 679).     “The plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer




                                          3
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 4 of 31




possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits, and any

documents incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 191 (2d Cir. 2007).

      The Court may also consider “matters of which judicial notice may be

taken” and “documents either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987

F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F.

Supp. 2d 140, 144 (D. Conn. 2005).

                                II. ALLEGATIONS

      In reviewing a motion to dismiss, the Court considers the allegations of the

complaint to be true. Hayden, 594 F.3d at 161.

      “Plaintiff has a learning disability, which was diagnosed when he was a

child.” [ECF No. 1 (Complaint) ¶ 9]. “It is a combination of dyslexia, slow lag,

auditory processing disorder, and attention deficit disorder and attention deficit

hyperactivity disorder (‘ADD/ADHD’).” Id. “His disability limits the pace at which

he processes information, including taking in information correctly, making




                                         4
         Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 5 of 31




sense of it and responding.” Id. “As a result, his processing deficit usually is

aided by taking copious notes.” Id.

      Plaintiff’s “particular deficit usually results in significant communication

issues    with   others   and   generally       leads   to   misunderstandings   and/or

miscommunications.” Id. ¶ 10. “Plaintiff’s difficulty in processing information

usually results in his taking a stance on a particular issue and then not budging

from that position.” Id. “More often than not, some portion of information may be

missing but, nevertheless, his mind draws a logical connection and/or conclusion

and does not budge from it.” Id. “His disability also affects his spelling and

grammar.” Id.

      Plaintiff disclosed his deficits to Jed Selkowitz, Americares’ Senior Vice

President and Chief Marketing Officer, during his interview, telling him that “he

processed information slowly and that he tended to be aggressive on a creative

level as he tended to fight for and was very protective of his creative ideas and

beliefs. Plaintiff also told Mr. Selkowitz that he had an auditory processing issue

combined with ADD/ADHD.” Id. ¶¶ 11, 14.

      “in his role as [Americares’] Multimedia Manager, Plaintiff was assigned

one individual to supervise, Jake Rauscher.” Id. ¶ 20. “At some point, the staff

began bypassing Plaintiff and going directly to Mr. Rauscher to do projects.” Id.

“Plaintiff had discussions with different staff members and ultimately with Mr.

Selkowitz and requested that the practice of going directly to Mr. Rauscher cease


                                            5
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 6 of 31




as it hindered Plaintiff’s ability to properly train and develop Mr. Rauscher’s skills

and it undermined Plaintiff’s supervision of him.” Id. “The practice, nonetheless,

persisted.” Id.

       “In or about May 2017, a meeting was held in [Americares’] Stamford office,

. . . attended by Mr. Rauscher, Mr. Selkowitz and Plaintiff.” Id. ¶ 21. “At the

meeting, Mr. Selkowitz . . . referred to Plaintiff as a ‘[p]ussy.’” Id. “Plaintiff felt

humiliated and belittled, especially as it was in the presence of Mr. Rauscher,

Plaintiff’s direct report at that time.” Id.

       “After the incident in which Mr. Selkowitz referred to Plaintiff as a ‘[p]ussy’

and as word of Plaintiff’s learning disability became more known in the office, he

began to notice a trend in the office.” Id. ¶ 23. “Where Plaintiff usually attended

company meetings, project meetings and other functions, Plaintiff began to be

excluded from those events.” Id. “Plaintiff’s input and his involvement were not

sought with respect to meetings, decisions and planning in his department or as

it related to his subordinates.” Id. “Mr. Selkowitz would reassign jobs and duties

that were Plaintiff’s responsibility to his subordinate.” Id.

       “At some point, Mr. Selkowitz generated a flow chart of staff members and

their areas of responsibility.” Id. ¶ 24. “From the flow chart it was clear to see

that Plaintiff’s responsibilities as Multimedia Manager had been reduced and that

Plaintiff was being isolated in his employment duties and office environment.” Id.

“It was also clear to see that Plaintiff had been reassigned, that Mr. Rauscher was


                                               6
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 7 of 31




reassigned to another manager and that Plaintiff had no link to anyone other than

Mr. Selkowitz on the flow chart.” Id.

      “In about June 2018, [Americares] rolled out a flexible work program and

Plaintiff realized working remotely was possible under this new plan.” Id. ¶ 26.

“Plaintiff . . . sought permission to work remotely.” Id.

      “By letter dated June 27, 2018 from [Americares], Plaintiff’s relocation

request was granted.” Id. ¶ 28. That letter specifically approved Plaintiff working

from home as part of [Americares’] flexible work plan.” Id. “In reliance upon the

approval, Plaintiff sold his home in New York, purchased a home in Wisconsin

and committed to a mortgage for a new home.”           Id. ¶ 29. “On July 1, 2018,

Plaintiff moved to Milwaukee, Wisconsin with his fiancé.” Id.

      As part of his annual review, Americares accepted written input from both

Plaintiff and Mr. Selkowitz.   Id. ¶ 30.   In Plaintiff’s section, in response to a

question concerning what his manager could do to help him achieve his goals,

Plaintiff wrote, in part, “I recognize that I am sensitive and also slow to process

information clearly and need some extra time and care to understand a complete

thought,” id. ¶ 31, and Mr. Selkowitz commented, “Marc’s unique perspective and

approach to projects was a key reason I was excited he was joining our team. We

do not see it as a negative and I think the team has done well to embrace a

nonlinear content creator who has outside the box ideas. I think the team has




                                           7
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 8 of 31




done their best to adapt to Marc’s learning style and information processing.” Id.

¶ 32 (emphasis in Complaint).

      On an Americares trip to Puerto Rico around this time with Kathy Kukula,

Americares’ Associate Director of Content Development, Ms. Kukula went to

great lengths to assist Plaintiff with his work assignments when he got

overwhelmed with “an ever-increasing list of projects, most of which had

imminent deadlines.”    Id. ¶ 34.   “Ms. Kukula was aware of Plaintiff’s learning

disability . . . [and t]o her credit, she helped Plaintiff tremendously and was able

to guide him and assist him to fulfill his tasks.” Id. ¶ 36. “What Ms. Kukula did in

Puerto Rico to help Plaintiff triggered memories of how he was guided

throughout his education pathway and his learning disability by resource

programs and teachers.” Id.

      On August 21, 2018, Plaintiff attended his annual performance review with

Mr. Selkowitz and another Americares executive.        Id. ¶ 38.    “Plaintiff was in

[Americares’] Stamford office from September 7, 2018 to September 14, 2018.” Id.

¶ 39. “During that trip, Mr. Selkowitz did not have a discussion with Plaintiff

about his job performance while Plaintiff was in the office.” Id.

      “[T]wo days later, Plaintiff received a document entitled ‘Performance

Improvement Plan’ from Mr. Selkowitz which stated: ‘PIP Period: September 17,

2018 – December 17, 2018.’” Id. ¶ 40. “In the PIP, Mr. Selkowitz, for the first time,

raised the issue of the inconvenience to the organization of Plaintiff working


                                         8
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 9 of 31




remotely from home.” Id. ¶ 41. “Mr. Selkowitz stated that [Americares] ‘was not

given an opportunity to properly evaluate’ whether based on the nature of

Plaintiff’s and the organization’s needs, remote work was appropriate.” Id. “Mr.

Selkowitz was aware of Plaintiff’s relocation request and never took the

opportunity to raise any issues with Plaintiff about working remotely in

Wisconsin.” Id.

      “On September 28, 2018, Plaintiff responded to an email that he received

from Mr. Selkowitz the day before.” Id. ¶ 44. “The Selkowitz email essentially

described flaws in Plaintiff’s performance and in his communication skills, flaws

which Plaintiff believed were directly linked to his disability.” Id.

      Following an event with UPS in which Plaintiff was dissatisfied with UPS’

ability to deliver a drone to him on location for Americares, Plaintiff posted

negative information about UPS on social media.          Id. ¶ 51.      Unbeknownst to

Plaintiff, UPS was a “donor and partner” of Americares.           Id. ¶ 53.   “Plaintiff

received an email dated November 7, 2018 from Diana Maguire, Associate

Director at [Americares], in which she blamed him for the ‘mess’ with UPS and

made specific reference to Plaintiff’s social media post which she believed

impugned UPS’ reputation.” Id. ¶ 54. “She concluded, ‘The whole exchange was

embarrassing and damaging to our relationship with UPS who is a donor and

partner.’”   Id.   “Plaintiff also received an email from Mr. Selkowitz, dated

November 8, 2018, . . . about the incident.” Id. ¶ 56. “In the email, Mr. Selkowitz


                                           9
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 10 of 31




essentially concurred with Ms. Maguire’s assessment of the conflict and stated

that ‘it’s not acceptable to speak to a partner as you did . . . or to shame a partner

for not (in your opinion) more effectively resolving a personal matter.’” Id.

      “On November 9, 2018, . . . Plaintiff received an email from [Americares

executive] Mr. Gilrain with the subject line, ‘Termination of Employment Letter.’”

Id. ¶ 57.   “The email included an attached written notification of Plaintiff’s

termination of employment (the ‘Termination Letter’) with Defendant.” Id. “The

termination had been conveyed to Plaintiff earlier that morning via a telephone

conversation with Mr. Gilrain.”         Id.    “The Termination Letter [wa]s dated

November 9, 2018 and made Plaintiff’s last day of work November 9, 2018.” Id.

                                  III. DISCUSSION

      As an initial matter, Plaintiff concedes in opposition to Americares’ Motion

to Dismiss that Counts Six and Seven, alleging state law claims of negligent

infliction of emotional distress and violation of the covenant of good faith and fair

dealing, respectively, may be dismissed. [ECF No. 28 at 1 (“Plaintiff agrees that

Counts Six and Seven, alleging state law claims of negligent infliction of

emotional distress and violation of the covenant of good faith and fair dealing,

may be dismissed.”)]. Accordingly, the Court dismisses Counts Six and Seven of

Plaintiff’s Complaint with Prejudice.




                                              10
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 11 of 31




      A.     Counts One and Two (CFEPA Discrimination and Hostile Work
             Environment)

      Americares moves to dismiss Counts One and Two of Plaintiff’s Complaint,

sounding in discrimination and hostile work environment under the Connecticut

Fair Employment Practices Act (“CFEPA”), respectively, under Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction based upon

Plaintiff’s failure to exhaust his administrative remedies with the Connecticut

Commission on Human Rights and Opportunities (“CHRO”). [ECF No. 14 at 5-8].

      Americares argues that pursuant to the CFEPA and under well-settled,

binding precedent in both Connecticut state courts and, in this District, “an

employee ‘can only bring a civil action against the [employer] if [he] requests and

obtains a release from the [CHRO].’” Id. at 5-7 (quoting Angelsca Prods., Inc. v.

Comm’n on Human Rights & Opportunities, 248 Conn. 392, 405 (1999) and citing

Anderson v. Derby Bd. of Educ., 718 F. Supp. 2d 258, 272 (D. Conn. 2010), and

other cases). Americares cites a case, id. at 7 (citing Winter v. Conn., No. 3:14-cv-

01139 (VLB), 2016 U.S. Dist. LEXIS 132114, at *9-10 (D. Conn. Sept. 27, 2016)),

where “this very Court dismissed plaintiffs’ CFEPA claims for failure to exhaust

administrative remedies.”    Id.   Americares notes that even though the Equal

Employment Opportunity Commission (“EEOC”) and the CHRO have a work-

sharing agreement “under which a CHRO release of jurisdiction letter suffices to

satisfy the federal exhaustion requirement, the terms of that agreement are not

reciprocal and do not provide that an EEOC right to sue letter satisfies the CFEPA

                                         11
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 12 of 31




exhaustion requirement.” Id. (citing Edwards v. William Raveis Real Estate, Inc.,

No. 08-cv-1907 (JCH), 2009 U.S. Dist. LEXIS 42400, at *3 (D. Conn. May 19, 2009)).

Thus, Americares argues, the fact that Plaintiff obtained a release from the EEOC

has no bearing on his claims under the CFEPA, which mandates that they be

dismissed. Id. at 7-8 (“Absent an allegation . . . of the release of jurisdiction over

these state law claims from the CHRO, this Court is without subject matter

jurisdiction over Plaintiff’s state law CFEPA claims. As a result, this Court must

dismiss Counts One and Two of Plaintiff’s Complaint for lack of subject matter

jurisdiction.”).

       Plaintiff, in Opposition, “concedes that, while he did obtain a ‘right to sue’

letter from the [EEOC], he did not receive a release of jurisdiction from the CHRO

prior to filing suit.” [ECF No. 28 at 11]. He claims, however, to have “remedied

the issue,” id., in that “[o]n November 7, 2019, Plaintiff requested a release of

jurisdiction from the CHRO.” Id. Therefore, Plaintiff argues, “the factual basis for

Defendant’s argument no longer exists” and “the interests of judicial economy

call for the Court to retain Counts One and Two.” Id. The Court disagrees.

       As argued by Americares and as previously found by the Court, failure to

obtain a release of jurisdiction from the CHRO prior to filing suit under the CFEPA

is an absolute bar to the Court’s subject matter jurisdiction, Winter, 2016 U.S.

Dist. LEXIS 132114, at *9-10, which requires the Court to dismiss Counts One and

Two. See Fed. R. Civ. P 12(h)(3) (“If the court determines at any time that it lacks


                                         12
        Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 13 of 31




subject-matter jurisdiction, the court must dismiss the action.”).      In light of

Plaintiff’s assertion that he has requested a release of jurisdiction from CHRO,

however, the Court dismisses Counts One and Two without prejudice to Plaintiff

filing an Amended Complaint within 14 days of the date of this Order alleging

release of jurisdiction from CHRO and attaching the release as an exhibit. See

Duarte v. W. Conn. Health Network, No. 3:16-cv-01757 (JAM), 2017 U.S. Dist.

LEXIS 106490, at *4 (D. Conn. July 11, 2017) (“Plaintiff’s CFEPA claims (Counts

Five and Six) are dismissed without prejudice to plaintiff’s filing of an amended

complaint by August 10, 2017, if she can establish that she timely exhausted her

remedies.”); see also Desardouin v. UPS, 285 F. Supp. 2d 153, 159 (D. Conn. 2003)

(“Because of the plaintiff’s failure to allege in his complaint CHRO’s release to

sue, the court dismisses the discrimination claim brought pursuant to [CFEPA],

with leave to replead, if filed within twenty days.”). If Plaintiff files a separate

action within thirty-five (35) days of the date of this decision asserting this

dismissed claim, he must also file a notice of related case under the local rules of

this district.

       B.        Count Three (ADA Discrimination)

       Americares argues that Plaintiff cannot make out a prima facie case of

disability discrimination under the ADA, which consists of a showing that “(1) the

Defendant is subject to the ADA; (2) the Plaintiff was a person with a disability

within the meaning of the ADA; (3) the Plaintiff was otherwise qualified to perform


                                          13
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 14 of 31




the essential functions of his job, with or without reasonable accommodation;

and (4) the Plaintiff suffered an adverse employment action because of his

disability,” [ECF No. 14 at 8-9 (citing Shannon v. N.Y. City Transit Auth., 332 F.3d

95, 99 (2d Cir. 2003))], because his allegations regarding element two, i.e. whether

he was disabled, are lacking. Id. at 9-11. That is so, according to Americares,

because Plaintiff “recites the talismanic elements of a cause of action for

discrimination based on disability under the ADA, but he fails to offer anything

more than conclusory allegations that his alleged disability substantially limits

his ability to work.” Id. at 9. Specifically, “Plaintiff fails to explain how, if at all,

[his] alleged conditions substantially limit his ability to work.” Id. at 10. And,

Americares notes, Americares’ supervisors “embrace[d]” Plaintiff’s unique

attributes and did not “see [them] as a negative,” further undermining any notion

that Plaintiff had a disability. Id. Finally, Americares argues, that while “working”

is considered a major life activity, “[t]he inability to perform a single, particular

job does not constitute a substantial limitation in the major life activity of

working.” Id. (quoting Mazzeo v. Mnuchin, 751 F. App’x 13, 15 (2d Cir. 2018)).

      In response, Plaintiff asserts that Americares’ “argument ignores the ADA

Amendments Act of 2008, P.L. 110-325 (“ADAAA”), and would have the Court rely

upon a pre-2008 interpretation of the ADA that specifically was rejected by

Congress.” [ECF No. 28 at 12]. Specifically, Plaintiff notes that “[p]ursuant to 42

U.S.C. § 12102(4)(A), whether or not a Plaintiff has a disability pursuant to the


                                           14
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 15 of 31




ADA is to be interpreted in favor of broad coverage,” and “42 U.S.C.

§12102(4)(E)(1) states that the determination of whether an impairment

substantially limits a major life activity shall be made without regard to the

ameliorative effects of mitigating measures, such as learned behavioral

modifications.” [ECF No. 28 at 13]. Further, Plaintiff argues that:

      Congress thus has made clear that whether a Plaintiff’s claimed
      disability ‘substantially limits’ one or more major life activities
      should be interpreted expansively, in favor of coverage by the ADA.
      In considering whether an impairment substantially limits an
      individual in a major life activity, the statutory text is to be construed
      ‘broadly in favor of expansive coverage,’ keeping in mind that the
      language ‘is not meant to be a demanding standard.’ 28 C.F.R. §
      36.105(d)(1)(i). This interpretation is consistent with the purpose of
      the ADAAA, which was passed to ‘reinstat[e] a broad scope of
      protection to be available under the ADA.’ Summers v. Altarum Inst.
      Corp., 740 F.3d 325, 329 (4th Cir. 2014) (quoting [ADAAA] § 2(b)(1)).

[ECF No. 28 at 13]. Finally, Plaintiff asserts that when viewed “expansively” with

a view toward “reinstat[ing] a broad scope of protection to be available under the

ADA,” he has plausibly alleged that he is disabled within the meaning of the ADA,

given that he:

      has a learning disability, which was diagnosed when he was a child;
      it is a combination of dyslexia, slow lag, auditory processing
      disorder, and attention deficit disorder and ADD/ADHD; his disability
      limits the pace at which he processes information, including taking
      in information correctly, making sense of it and responding; Plaintiff
      is unable to process information like other similarly situated
      employees; his particular deficit usually results in significant
      communication issues with others and generally leads to
      misunderstandings and/or miscommunications; Plaintiff’s difficulty
      in processing information usually results in his taking a stance on a
      particular issue and then not budging from that position; more often
      than not, some portion of information may be missing but,

                                         15
         Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 16 of 31




         nevertheless, his mind draws a logical connection and/or conclusion
         and does not budge from it; and his disability also affects his
         spelling and grammar.

[ECF No. 28 at 14-15 (citing Complaint ¶¶ 9,10]. The Court agrees.

         Plaintiff’s allegations concerning his disability are not merely “talismanic

elements of a cause of action for discrimination based on disability under the

ADA,” nor are they mere “conclusory allegations,” but rather describe a person

with significant shortcomings in his ability to quickly process information as

compared to similarly situated employees. This is especially so given that the

determination of whether an impairment substantially limits a major life activity

must be made without regard to the ameliorative effects of mitigating measures,

such as “learned behavioral . . . modifications,” 42 U.S.C. § 12102(4)(E)(i)(IV),

which means that the disability determination must be made without reference to

Plaintiff’s ability to overcome his limitations by, for example, taking copious

notes.     Moreover, EEOC regulations define “major life activities” as including

“learning, reading, concentrating, thinking, communicating, interacting with

others, and working,” 29 CFR § 1630.2(i)(1)(i), which Plaintiff may have been

significantly limited in participating in, especially since the term “major” in

“major life activities” “shall not be interpreted strictly to create a demanding

standard for disability. ADAAA Section 2(b)(4) (Findings and Purposes).” 29 CFR

§ 1630.2(i)(1)(i)(2) (cited by 1 Jonathan R. Mook, Americans with Disabilities Act:

Employee Rights & Employer Obligations § 3.02[4][d][ii] n.83 (MB 2020)).


                                          16
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 17 of 31




      Additionally, Americares’ argument that Plaintiff’s “inability to perform a

single, particular job does not constitute a substantial limitation in the major life

activity of working,” [ECF No. 14 at 11 (quoting Mazzeo v. Mnuchin, 751 F. App’x

13, 15 (2d Cir. 2018))], is unavailing. In Mazzeo, the plaintiff had a temporary

shoulder problem which prevented him only from executing duties as a special

agent, and he returned to full duty, 751 F. App’x at 15, which led the court to find

no disability. Id. Here, Plaintiff’s condition is neither transient nor temporary; it

has existed since his childhood and there is no allegation that it is curable. It

would likely affect any job he might attempt to perform to the extent that it

involves processing information and interacting with others.

      In addition, the assertion that Americares’ executives “embrace[d]”

Plaintiff’s unique attributes and did not “see [them] as a negative” raises a factual

question as to Plaintiff’s assertion that he was perceived or “regarded as” being

disabled, but is not enough for the Court to rule as a matter of law that

Americares did not perceive the Plaintiff as disabled in the face of Plaintiff’s

allegations to the contrary.

      “The term ‘disability’ means, with respect to an individual—

      (A) a physical or mental impairment that substantially limits one or more

major life activities of such individual;

      (B) a record of such an impairment; or

      (C) being regarded as having such an impairment.”


                                            17
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 18 of 31




42 U.S.C. § 12102(1) (emphasis added).           And, “[a]n individual meets the

requirement of ‘being regarded as having such an impairment’ if the individual

establishes that he or she has been subjected to an action prohibited under this

Act because of an actual or perceived physical or mental impairment whether or

not the impairment limits or is perceived to limit a major life activity.” 42 U.S.C. §

12102(3)(a).

      The ADAAA, as in other areas, broadened the applicability of the “regarded

as” prong of the definition of disability, such that “coverage under this prong

should not be difficult to establish.” 1 Mook, Americans with Disabilities Act:

Employee Rights & Employer Obligations § 3.02[1][b][i].

      It is well-settled in the Second Circuit that “those persons who do not in

fact have the condition which they are perceived as having, as well as those

persons whose mental or physical condition does not substantially limit their life

activities . . . may be subjected to discrimination on the basis of their being

regarded as handicapped.” Francis v. City of Meriden, 129 F.3d 281, 284 (2d Cir.

1997) (quoting School Bd. v. Arline, 480 U.S. 273, 279 n.4 (1987)). “Rather, an

individual is covered by the ‘regarded as’ prong of the definition of disability in

the ADA and the RHA if he ‘has none of the impairments defined in [the definition

of the term ‘impairment’] but is treated by a covered entity as having a

substantially limiting impairment.’” Id. (quoting 29 C.F.R. § 1630.2(l)). “This turns

on the employer’s perception of the employee, a question of intent, not whether


                                         18
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 19 of 31




the employee has a disability.” Id. (citing Holihan v. Lucky Stores, Inc., 87 F.3d

362, 366 (9th Cir. 1996) (affirming dismissal of actual disability claim while

reversing dismissal of “regarded as” claim, after determining that evidence would

support conclusion that employer believed plaintiff to have a disabling mental

impairment)).

      Here, Plaintiff has at least alleged that Americares perceived him as

disabled. In the Complaint, Plaintiff alleges that, during his review, his immediate

supervisor, Mr. Selkowitz, wrote that “I think the team has done their best to

adapt to Marc’s learning style and information processing.” [ECF No. 1 ¶ 32

(emphasis in Complaint)]. Later, Plaintiff alleges that Ms. Kukula, also apparently

in his chain of command as Americares’ Associate Director of Content

Development, provided significant assistance to Plaintiff in assisting him with

overcoming his disability and completing several time-sensitive tasks while on

assignment in Puerto Rico. Id. ¶¶ 34, 36.

      Americares does not dispute this, and even cites the underlined text above,

but argues that “these allegations fail to establish that he is substantially limited

in any major life activity.” [ECF No. 14 at 10 (emphasis in original)]. But that is

not the standard, as one can be “regarded as” disabled without being

substantially limited in any major life activity.    42 U.S.C. § 12102(3)(a) (“An

individual meets the requirement of ‘being regarded as having such an

impairment’ if the individual establishes that he or she has been subjected to an


                                         19
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 20 of 31




action prohibited under this Act because of an actual or perceived physical or

mental impairment whether or not the impairment limits or is perceived to limit a

major life activity.”) (emphasis added). Finally, Americares argues that Plaintiff’s

supervisor, Mr. Selkowitz, did not regard Plaintiff’s disability “as a negative.”

[ECF No. 14 at 11]. But that says little about whether Plaintiff was “regarded as”

disabled by Americares.      “[‘Regarded as’ disability] turns on the employer’s

perception of the employee, a question of intent, not whether the employee has a

disability.”   Francis, 129 F.3d at 284 (citing Holihan, 87 F.3d at 366 (affirming

dismissal of actual disability claim while reversing dismissal of “regarded as”

claim, after determining that evidence would support conclusion that employer

believed plaintiff to have a disabling mental impairment)). Here, the Complaint’s

allegations could support a claim for “regarded as” discrimination.

       In sum, Plaintiff has plausibly alleged that he was disabled when he was

terminated by Americares under both the actual disability and “regarded as”

prongs of the definition of disability. Americares’ Motion to Dismiss Count Three

is, therefore, DENIED.

       C.      Count Four (ADA Hostile Work Environment)

       Americares argues that Plaintiff fails to plausibly allege a hostile work

environment under the ADA (i) because doing so requires allegations “that the

workplace is permeated with discriminatory intimidation, ridicule, and insult, that

is sufficiently severe or pervasive to alter the conditions of the victim’s


                                         20
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 21 of 31




employment and create an abusive working environment,” [ECF No. 14 at 12

(quoting Rivera v. Rochester Genesee Reg’l Transp. Auth., 702 F.3d 685, 693 (2d

Cir. 2012))], and (ii) because “[i]solated, minor acts or occasional episodes do not

warrant relief,” id. (quoting Miller v. Ethan Allen Global, Inc., 3:10-cv-01701 (JCH),

2012 U.S. Dist. LEXIS 72572, at *21 (D. Conn. May 21, 2012)), but Plaintiff

“identifies only a single incident that, construed most generously, might have

been offensive to Plaintiff,” id. (emphasis in original), which “hardly meets the

demanding standard applicable to a claim for hostile work environment under the

ADA.” Id. at 13. Because of this, Americares argues, “Plaintiff’s Count Four

should be dismissed for failure to state a claim upon which relief can be granted.”

Id.

      Plaintiff counters that a claim for hostile work environment has an

objective and a subjective component, in that “the misconduct shown must be

severe or pervasive enough to create an objectively hostile or abusive work

environment, and the victim must also subjectively perceive that environment to

be abusive,” [ECF No. 28 at 17 (quoting Alfano v. Costello, 294 F.3d 365, 374 (2d

Cir. 2002)], and that the single incident in which he was called a “pussy” was

“sufficiently severe to meet both the subjective and objective elements of a

hostile work environment.” Id. at 18. Moreover, Plaintiff argues, that one incident

“is not the only allegation to support Plaintiff’s hostile work environment claim.”




                                         21
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 22 of 31




Id. Plaintiff argues that he alleged a number of work issues that can constitute a

“hostile work environment,” including:

   •   “in paragraph 20 Plaintiff alleges that his immediate supervisor, Mr.
       Selkowitz, did nothing to prevent employees from bypassing Plaintiff and
       going to his subordinate for projects”

   •   “in Paragraph 23, Plaintiff alleges that Mr. Selkowitz began to exclude him
       from company meetings, project meetings and other functions, that his
       input was no longer sought with respect to meetings, decisions and
       planning in his department or how it related to his subordinate, and that Mr.
       Selkowitz would reassign Plaintiff’s jobs and duties to his subordinate”


   •   “Mr. Selkowitz also created a flow chart that showed that Plaintiff’s
       responsibilities had been reduced and that he was being isolated, to the
       extent that he was reassigned, his subordinate was reassigned to another
       manager, and Plaintiff had no link to anyone else in the organization other
       than Mr. Selkowitz” (citing Complaint ¶ 24)


[ECF No. 28 at 18-19]. Plaintiff argues that these allegations, which show that he

“was humiliated by his supervisor, intentionally ‘frozen’ out of his job

responsibilities, and isolated within the organization,” are “sufficient to set forth

a claim of hostile work environment,” id. at 19, and that Americares’ Motion to

Dismiss Count Four should, therefore, be denied.

       Americares replies that these allegations are not sufficient to support a

claim for hostile work environment under the ADA because they are not, “on their

face,” “inherently or evidently hostile” in that they do not show that Plaintiff’s

workplace was so “permeated with discriminatory intimidation, ridicule, and

insult, that [wa]s sufficiently severe or pervasive to alter the conditions of the


                                         22
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 23 of 31




victim’s employment.” [ECF No. 29 at 5 (citing Torres v. Pisano, 116 F.3d 625,

630-31 (2d Cir. 1997)]. The Court agrees.

      The Second Circuit has recently held that an ADA plaintiff may proceed

under a hostile work environment theory. Fox v. Costco Wholesale Corp., 918

F.3d 65, 74 (2d Cir. 2019) (holding that “disabled Americans should be able to

assert hostile work environment claims under the ADA . . . and here we so

recognize.”). “Hostile work environment claims . . . cognizable under the ADA . . .

are analyzed under the same standards as those used in Title VII claims.” De La

Cruz v. Guilliani, No. 00 Civ. 7102 (LAK) (JCF), 2002 U.S. Dist. LEXIS 19922, at *28

(S.D.N.Y. Aug. 23, 2002). “To establish such a claim, the plaintiff must show that

based on the ‘totality of circumstances,’ the workplace was ‘permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an

abusive working environment,’ as to constitute a hostile working environment.”

Id. (quoting Quinn v. Green Tree Credit Corp., 159 F.3d 759, 767 (2d Cir. 1998) and

citing Scott v. Memorial Sloan-Kettering Cancer Ctr., 190 F. Supp. 2d 590, 599

(S.D.N.Y. 2002)). “The standard . . . is a ‘demanding one,’ and a plaintiff must

establish that the alleged harassment was ‘offensive, pervasive, and continuous

enough’ to create an abusive working environment.” Monterroso v. Sullivan &

Cromwell, LLP, 591 F. Supp. 2d 567, 584-85 (S.D.N.Y. 2008). “[I]n order to prevail

on a hostile work environment claim, an ADA plaintiff must show that ‘the


                                        23
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 24 of 31




harassment was sufficiently severe or pervasive to alter the conditions of his

employment and create an abusive working environment,’ and was based on the

plaintiff’s disability.” Murtha v. N.Y. State Gaming Comm’n, No. 17 Civ. 10040

(NSR), 2019 U.S. Dist. LEXIS 159783, at *35 (S.D.N.Y. Sept. 17, 2019). “Among the

factors to be considered in determining whether conduct is sufficiently hostile

under the totality of the circumstances are: frequency; severity; whether the

conduct is physically threatening or humiliating; and whether it interferes with an

employee’s performance.” De La Cruz, 2002 U.S. Dist. LEXIS 19922, at *28-29.

      Here, although the one incident in which Plaintiff was called a “pussy” was

undoubtedly humiliating and unprofessional, it is not by itself sufficient to

constitute a hostile work environment. See Bertuzzi v. Copiague Union Free Sch.

Dist., No. CV 17-4256 (SJF) (AKT), 2020 U.S. Dist. LEXIS 43351, at *42 (E.D.N.Y

Mar. 9, 2020) (“[s]everity is a hallmark of a hostile work environment claim. Such

claims are not intended to promote or enforce civility, gentility or even

decency.”).   And, while the other incidents alleged were negative from a

professional standpoint, they were not “physically threatening” or “sufficiently

hostile” to constitute a “hostile work environment” under the ADA, especially

given that there are no allegations that any them had anything to do with

Plaintiff’s alleged disability. See Zabar v. N.Y. Dep’t of Educ., No. 18 Civ. 6657

(PGG), 2020 U.S. Dist. LEXIS 83840, at *14, 28 (S.D.N.Y. May 12, 2020) (granting

motion to dismiss ADA hostile work environment claims when “the Amended


                                        24
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 25 of 31




Complaint does not plead facts suggesting that Defendants create[d] [a hostile

work] environment because of the [P]laintiff's disability”; rather, “Plaintiff merely

recounts the timing of these actions”); Bertuzzi, 2020 U.S. Dist. LEXIS 43351, at

*42-43 (granting motion to dismiss ADA hostile work environment claims where

“Plaintiff allege[d] episodic acts which were not physically threatening or

sufficiently severe or pervasive,” as compared to the plaintiff in Fox, 918 F.3d at

74, “holding that ‘months and months’ of disparaging discriminatory comments

lobbed at Plaintiff ‘whenever’ he would experience tics as a result of his disability

were sufficient to create an issue of fact on summary judgment as to whether

Plaintiff was subject to a hostile work environment under the ADA”); Kelly v.

North Shore-Long Island Health Sys., No. 13-CV-1284 (JS) (WDW), 2014 U.S. Dist.

LEXIS 85447, at *26 (E.D.N.Y. June 22, 2014) (granting motion to dismiss ADA

hostile work environment claims even where “Plaintiff allege[d] that Sabatino (1)

called her a ‘threat to the public’; (2) placed her on administrative leave for an

indefinite period of time; and (3) sent her accusatory and threatening letters

warning her that if she contacted her case managers regarding her employment

status, that further action against would be taken” because such acts were

“isolated, minor acts or occasional episodes do not warrant relief under a hostile

environment theory”) (citations omitted). See also Monterroso, 591 F. Supp. 2d at

585 (finding no hostile work environment when plaintiff’s “salary was not raised

in a timely fashion; she did not receive the salary continuation she was due; her


                                         25
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 26 of 31




medical information was discussed with other employees without her permission;

and her assignments were changed at random” because “conduct of which

plaintiff complains is far from ‘offensive, pervasive, and continuous enough’ to

meet the ‘demanding’ standard for establishing an abusive working environment

under the ADA”); De La Cruz, 2002 U.S. Dist. LEXIS 19922, at *28-29 (dismissing

ADA hostile work environment claims when “plaintiff has not alleged that any of

the defendants physically threatened him. Nor has he alleged that anyone made

disparaging comments related to his disability . . . plaintiff only points to one-

time, and relatively minor, instances of alleged mistreatment or humiliation in

which no overt references to his disability were made”); Scott, 190 F. Supp. 2d at

599 (“Even if the plaintiff thought that the question of whether she would work

full-time or resign was asked too often and that Dr. Bertino expressed

unhappiness with her reduced capacity to work, she has not demonstrated that

the workplace was so ‘permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment,’ as to

constitute a hostile working environment . . . the Second Circuit has made it clear

that insensitive comments are not per se unlawful”) (quoting Harris v. Forklift

Sys., 510 U.S. 17, 21 (1993)).

      In sum, Plaintiff’s allegations that Americares’ executives engaged in

unprofessional conduct and that Americares took negative actions, up to and


                                        26
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 27 of 31




including termination, were not so severe as to plausibly amount to claims of a

hostile work environment.       Americares’ Motion to Dismiss Count Four is,

therefore, GRANTED.

      D.     Count Five (Intentional Infliction of Emotional Distress)

      As regards Intentional Infliction of Emotional Distress (“IIED”), Americares

argues that Plaintiff “sets forth nothing more than a talismanic recitation of the

elements of a claim for intentional infliction of emotional distress,” [ECF No. 14 at

14], alleging “summarily, and without any factual support, that ‘Defendant was

fully aware of the extreme, inappropriate, offensive, and hostile working

environment that Plaintiff was subject to every day and allowed it to continue.’”

Id. (quoting Complaint ¶ 101). “In fact,” Americares argues, “the only specific

example of any alleged conduct that Plaintiff points to” is the incident where he

was called a “pussy,” but such an insult was not “so extreme and outrageous

that it goes beyond all possible bounds of decency,” id. at 15 (emphasis in

original) (quoting Johnson v. Chesebrough-Pond’s USA Co., 918 F. Supp. 543,

552 (D. Conn. 1996), and Count Five should, therefore, be dismissed.

      Plaintiff concedes that insults alone do not rise to the “extreme and

outrageous” level of conduct sufficient to support a cause of action for IIED, but

cites Leone v. New England Communications Corp. as an analogous case,

because there the court found that calling plaintiff “dago, wop, Father Sarducci or

Gimabroni,” placing “sexually offensive comments and pictures on his


                                         27
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 28 of 31




computer,” and making “comments about his penis, his sexual performance,

homosexuality and the like” were sufficiently extreme and outrageous as to

constitute IIED.   [ECF No. 28 at 20-21].      The Court disagrees that Leone is

analogous to the instant case.

       In the State of Connecticut, to succeed on a claim for intentional infliction

of emotional distress a plaintiff must show

      (1) that the actor intended to inflict emotional distress; or that he
      knew or should have known that emotional distress was a likely
      result of his conduct; (2) that the conduct was extreme and
      outrageous; (3) that the defendant’s conduct was the cause of the
      plaintiff’s distress and (4) that the emotional distress sustained by
      the plaintiff was severe.

Rivera v. Thurston Foods, Inc., 933 F. Supp. 2d 330, 343 (D. Conn. 2013) (citing

Petyan v. Ellis, 200 Conn. 243, 253 (2006)).

      The Connecticut Supreme Court provided the following guidance to

determine whether conduct is “extreme and outrageous”:

      Liability for intentional infliction of emotional distress requires
      conduct that exceeds all bounds usually tolerated by decent society.
      Liability has been found only where the conduct has been so
      outrageous in character, and so extreme in degree, as to go beyond
      all possible bounds of decency, and to be regarded as atrocious, and
      utterly intolerable in a civilized community. Generally, the case is
      one in which the recitation of the facts to an average member of the
      community would arouse his resentment against the actor, and lead
      him to exclaim, “Outrageous!” Conduct on the part of the defendant
      that is merely insulting or displays bad manners or results in hurt
      feelings is insufficient to form the basis for an action based upon
      intentional infliction of emotional distress.




                                         28
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 29 of 31




Appleton v. Bd. of Educ., 254 Conn. 205, 210 (2000) (internal quotations and

citations omitted). In considering whether a plaintiff’s claim for IIED sufficiently

alleges extreme and outrageous conduct, the court evaluates “the employer’s

conduct, not the motive behind the conduct.” Miner v. Cheshire, 126 F. Supp. 2d

184, 195 (D. Conn. 2000) (citation omitted). “Whether a defendant’s conduct is

sufficient to satisfy the requirement that it be extreme and outrageous is initially a

question for the court to determine.” Appleton, 254 Conn. at 210 (citing Bell v.

Bd. of Educ., 55 Conn. App. 400, 410 (1999)).

      The facts alleged by Plaintiff do not describe conduct that rises to the legal

standard of extreme and outrageous conduct.             Nothing described in the

allegations in the Complaint rises above conduct that is merely insulting or

results in hurt feelings.   Nothing described in the Complaint is “beyond all

possible bounds of decency.” Little v. Yale Univ., 92 Conn. App. 232, 239 (2005)

(quotation and citation omitted). Plaintiff alleges simply that he was insulted,

limited in his job responsibilities, and then wrongfully terminated.        However,

Americares’ conduct must be extreme and outrageous to state an IIED claim.

Miner, 126 F. Supp. 2d at 195. Defendant’s alleged conduct does not rise to the

standard of extreme and outrageous conduct. See, e.g., Appleton, 254 Conn. at

210-12 (holding that teacher failed to state a claim for IIED when she alleged the

principal placed her on administrative leave, submitted her to two psychological

evaluations, called the police to have her escorted out of the building, collected


                                         29
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 30 of 31




information on her and conducted meetings outside her presence, made

condescending comments to her in front of coworkers, and telephoned the

teacher’s daughter representing that the teacher had been acting differently);

Bator v. Yale-New Haven Hosp., 73 Conn. App. 576, 576-78 (2002) (affirming

decision of trial court to grant defendant’s motion to dismiss plaintiff’s intentional

infliction of emotional distress claim where plaintiff alleged that defendants

disciplined him for failing to report to work even though he was under a

physician’s care, paid him less than those with less experience, told him to seek

psychiatric help, gave him a written warning when he complained about a rotation

change, and recommended that plaintiff attend anger management classes after

having two verbal altercations).

      In sum, Plaintiff’s allegations of Americares’ conduct, even if true, are not

sufficiently outrageous as to support a claim for intentional infliction of emotional

distress, for the reasons described above.

      Accordingly, Defendant’s motion to dismiss is GRANTED and the court

dismisses Count Five of Plaintiff’s complaint.

                                   IV. CONCLUSION

      For the foregoing reasons, Americares’ motion to dismiss [ECF No. 13] is

GRANTED-IN-PART.       Counts Four, Five, Six, and Seven are DISMISSED with

prejudice.   Counts One and Two are DISMISSED without prejudice to Plaintiff

filing an Amended Complaint within 14 days of the date of this Order alleging


                                         30
       Case 3:19-cv-01328-VLB Document 33 Filed 06/29/20 Page 31 of 31




release of jurisdiction from CHRO and attaching the release as an exhibit.

Americares’ Motion to Dismiss Count Three is DENIED, and Plaintiff’s actual and

“regarded as” disability claims will go forward.



                                             IT IS SO ORDERED


                                             _________/s/__________________
                                             Vanessa L. Bryant
                                             United States District Judge

      Dated at Hartford, Connecticut: June 29, 2020.




                                        31
